UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 96-6235



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus

JOHNNY AVERY TODD, a/k/a Pee Dog,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Charlotte. Robert D. Potter, Senior
District Judge. (CR-91-107)


Submitted:   July 23, 1996                 Decided:   July 31, 1996


Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Johnny Avery Todd, Appellant Pro Se. Robert James Conrad, Jr.,
Assistant United States Attorney, Charlotte, North Carolina, for
Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying his

habeas motion, 28 U.S.C. § 2255 (1988), as amended by Antiterrorism
and Effective Death Penalty Act of 1996, Pub. L. No. 104-132, 110

Stat. 1217. We have reviewed the record and the district court's

opinion and find no reversible error. Accordingly, we affirm on the

reasoning of the district court. United States v. Todd, No. CR-91-

107 (W.D.N.C. Jan. 25, 1996). We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the
decisional process.




                                                          AFFIRMED




                                2